Office of Chief Counsel
Internal Revenue Service

Memorandum
Number:

AM 2006-006

Release Date: 10/20/06
CC:ITA:B02:ASWei/AMIrving
POSTS-119766-06
UILC:

161.00-00, 162.16-00, 165.04-02, 263.00-00, 1016.07-00

date:

October 11, 2006

to:

from:

subject:

Keith M. Jones
Industry Director
(Natural Resources and Construction) LM:NRC
Lewis J. Fernandez
Associate Chief Counsel
(Income Tax & Accounting) CC:ITA

Cost of restoring property after casualty loss deduction
This memorandum addresses the tax treatment of costs of restoring property when the
taxpayer has claimed a casualty loss under section 165. 1
ISSUE
Whether, as a result of the same casualty affecting the same property, a taxpayer may
both deduct the casualty as a loss under § 165 of the Internal Revenue Code and also
deduct the cost of restoring the property as a repair cost under § 162; or whether,
instead, the cost of restoring the property must be added to the basis of the property
restored under § 263.
CONCLUSION
We conclude that a taxpayer cannot take both a loss deduction and a business expense
deduction as a result of one casualty. Rather, as provided in Rev. Rul. 71-161, 1971-1
C.B. 76, if the loss is deductible under § 165, the cost of restoring the property to its pre-

1

This advice may not be used or cited as precedent.

POSTS-119766-06

2

casualty condition must be capitalized under § 263. This is true regardless of the
method used to determine the amount of the loss deduction. 2
FACTS
The taxpayer owns various assets that were damaged as a result of a casualty. Some
of the assets were nearly destroyed whereas others required less substantial repairs.
The taxpayer incurred repair costs to rebuild the assets that were nearly destroyed and
to repair the assets that were less damaged. The taxpayer would like to use its repair
costs for all assets as an estimate of its loss under § 165. The taxpayer also would like
to deduct those same repair costs under § 162(a).3
LAW AND ANALYSIS
Section 165(a) allows taxpayers to deduct any loss sustained during the taxable year
and not compensated for by insurance or otherwise. Generally, any loss arising from
fire, storm, shipwreck or other casualty is allowable as a deduction under § 165(a) in the
taxable year in which the loss is sustained. See § 1.165-7(a)(1) of the Income Tax
Regulations. A "casualty" is the complete or partial destruction or loss of property
resulting from an identifiable event of a sudden, unusual, and unexpected nature. See
Rev. Rul. 72-592, 1972-2 C.B. 101.
Generally, the amount of a casualty loss deduction is the lesser of the property's
adjusted basis or the difference between the fair market value of the property
immediately before and immediately after the casualty. However, if business or
investment property is totally destroyed, and the property's pre-casualty fair market
value is less than its basis, the deductible loss is its adjusted basis. See
§ 1.165-7(b)(1).
The regulations provide two methods of determining the loss in value resulting from a
casualty. Generally, it should be determined by competent appraisal.
§ 1.165-7(a)(2)(i). However, the cost of repairs is acceptable as evidence of the loss in
value if (1) the repairs are necessary to restore the property to its condition immediately
before the casualty, (2) the amount spent for the repairs is not excessive, (3) the repairs
do not care for more than the damage suffered, and (4) the value of the property after
2

On August 21, 2006, a notice of proposed rulemaking, Guidance Regarding Deduction and
Capitalization of Expenditures Related to Tangible Property, REG-168745-03; 71 Fed. Reg.
48590-48623, was issued. Proposed regulation § 1.263(a)-3(f)(iv), "Restoration after a casualty
loss," contains a rule consistent with the conclusion of this memorandum. Although the
regulations, when finalized, will apply prospectively, we view proposed § 1.263(a)-3(f)(iv) as
essentially reflective of current law.

3

We do not address whether the taxpayer is entitled to a casualty loss deduction for any
particular asset in any specific amount; for purposes of this discussion, it is assumed that the
losses in question are properly deductible under § 165.

POSTS-119766-06

3

the repairs does not as a result of the repairs exceed the value of the property
immediately before the casualty. § 1.165-7(a)(2)(ii). A taxpayer deducting a casualty
loss measured by repair costs is not deducting the repair costs themselves under § 165.
A loss deduction under § 165(a) results in a decrease in the taxpayer's basis in the
property. § 1016(a)(1).
Section 162(a) allows a deduction for all ordinary and necessary expenses paid or
incurred during the taxable year in carrying on any trade or business. In particular,
§ 1.162-4 provides that taxpayers may deduct the costs of incidental repairs which
neither materially add to the value of the property nor appreciably prolong its life, but
keep it in an ordinarily efficient operating condition. Unlike a loss deduction under
§ 165, if repair costs are deducted under § 162, basis is not adjusted downwards.
Section 263 prohibits deductions for capital expenditures. Section 263(a)(1) provides
that no deduction is allowed for any amount paid out for permanent improvements or
betterments made to increase the value of any property or estate. Capital expenditures
include amounts paid or incurred (1) to add to the value, or substantially prolong the
useful life, of property owned by the taxpayer, such as plant or equipment, or (2) to
adapt property to a new or different use. § 1.263(a)-1(b).
Section 161 provides that, in computing taxable income, there are allowed as
deductions the items specified in part IV, subject to exceptions. Section 1.161-1
provides that double deductions are not permitted; amounts deducted under one
provision of the Code cannot again be deducted under another provision.
Section 1.162-1(a) prohibits deductions under § 162 for items which are used as the
basis for a deduction or a credit under provisions of law other than § 162. It also
provides that an item cannot be deducted as a business expense to the extent that it is
used by the taxpayer in determining the basis of its plant, equipment, or other property.
Section 1016(a) provides that proper adjustments to basis must be made for
expenditures, receipts, losses, or other items, properly chargeable to capital account.
Section 1.1016-6(a) provides that adjustments must always be made to eliminate
double deductions or their equivalent.
In the present situation, the taxpayer claims a § 165 deduction based upon the
diminution in fair market value caused by the casualty. The taxpayer also seeks to
deduct the costs of restoring the property to its pre-casualty condition under § 162 as
ordinary and necessary business expenses. After reviewing the relevant regulations,
administrative rulings, and case law, we conclude that the Code does not contemplate
the taking of two current deductions with respect to the same casualty event, and that to
the extent damage or destruction of property qualifies for a loss deduction under § 165,
the costs of restoring that property must be capitalized, to reflect the fact that the
property has been restored to its pre-casualty condition. Our conclusion is based on the
following points.

POSTS-119766-06

4

1. The regulations.
As noted above, damage such as the damage that occurred in the present case is
properly deductible as a loss under § 165 and the corresponding regulations, and the
regulations under § 162 prohibit a deduction for an item which is the basis for a
deduction under another Code provision, or which, like a § 165 deduction, is used in
determining basis. See § 1.162-1(a); see also § 1.1016-6(a).4
2. The published position of the Service.
Rev. Rul. 71-161, 1971-1 C.B. 76, specifically applies these principles to the case of
property damaged by a casualty. In that revenue ruling, the taxpayer sustained
business property damage as a result of a hurricane and paid for the removal of debris
and repair of the damaged property. The debris and damage to the property resulted in
a decrease in the fair market value of the property immediately after the casualty. The
cost of the debris removal and property repair was used as evidence of the amount of
the casualty loss sustained. The revenue ruling holds that the debris removal and
repair costs themselves are “in the nature of replacement of the part of the property that
was damaged.” Id. at 77. Accordingly, the costs are capitalized and added to the
property’s basis pursuant to § 1016(a)(1).
It has been argued that this holding in Rev. Rul. 71-161 does not stand for the
proposition that post-casualty repair costs must be added to basis; rather, the argument
runs, the holding is premised on a factual assumption that the costs in question happen
to be capital expenditures in this particular case. We disagree. Costs of removing
debris or repairing damage are not the types of expenditures that would normally be
capitalized if there were no casualty loss deduction. The holding of the revenue ruling,
which cites § 1016(a)(1), is based on the reasoning that the expenditures should be
treated as a replacement of what was lost and was deducted under § 165, not an
unrelated business expense resulting in a second deduction under § 162.5

4

See generally Charles Ilfeld Co. v. Hernandez, 292 U.S. 62, 68 (1934); United States v. Skelly
Oil Co., 394 U.S. 678, 684 (1969); Transco Exploration Co. v. Commissioner, 949 F.2d 837,
840-841 (5th Cir. 1992) (unless specifically provided otherwise, tax provisions should be
interpreted to avoid the “practical equivalent of double deductions”).
5

See, e.g., B. Bittker, M. McMahon, Jr., L. Zelenak, Federal Income Taxation of Individuals, 2d
Ed., ¶ 24.04, n.40 (2005):
When a loss deduction is allowed for repaired property, no deduction may be taken for
the cost of repair as such. See Reg. § 1.161-1 ("[d]ouble deductions are not permitted").
In that case, the cost of the repair is added to the basis of the asset. See Rev. Rul.
71-161, 1971-1 CB 76 (applying this rule in the case of hurricane damage to business
property).

POSTS-119766-06

5

3. Case law.
With respect to the case law, a number of cases have considered whether, in a given
situation, a loss deduction or a business expense deduction is appropriate.6 However,
we have found no case holding that a taxpayer may take both a loss and an expense
deduction with respect to the same property and the same casualty event, and to the
extent the issue has been addressed incidentally, the opinions tend to support the
rationale and holding of Rev. Rul. 71-161. For example, in Trinity Meadows Raceway,
Inc. v. Commissioner, 187 F.3d 638, 99-2 USTC ¶ 50,754; 84 AFTR2d 5356 (6th Cir.
1999) (unpublished opinion), the court, agreeing that the taxpayer had failed to establish
the amount of its claimed casualty loss deduction, cited the double deduction issue and
§ 1.162-1(a) as a factor in its determination:
As an example of the problems in sorting out Trinity's claimed loss in this case, Trinity
spent approximately $ 300,000 paying its own employees to clean up and make repairs
after the flood. … Trinity conceded that "there was no way . . . to sort that out" from
other maintenance undertaken by the workers during the same timeframe. As a
business, section 162 allows Trinity to deduct all its "ordinary and necessary expenses"
associated with running the business, including the expense of performing repairs.
However, Trinity may deduct the repairs as "ordinary and necessary expenses" under
§ 162 or take the loss in value under § 165—it cannot take both deductions. The
Treasury regulations expressly provide that a taxpayer may not deduct the item as a
business expense "to the extent that it is used by the taxpayer ... in determining the gain
or loss basis of its ... property." Treasury Reg. § 1.162-1(a). Therefore, if Trinity
deducted the $ 300,000 as "ordinary and necessary" expenses …, and Trinity concedes
it had no way to sort out the $ 300,000, it took a double deduction for that $ 300,000.

See also Atlantic Greyhound, 111 F. Supp. at 955 (“the provisions for deductions of
‘ordinary and necessary expenses’ and ‘casualty losses’ would seem to be mutually
exclusive, for the normal connotation of one negates, at least by implication, the idea of
the other”).7

6

See, e.g., Jones v. Smith, 193 F.2d 381 (10th Cir. 1951), cert. den., 343 U. S. 952 (1952);
Buffalo Union Furnace Co. v. Helvering, 72 F.2d 399 (2d Cir. 1934); Hubinger v. Commissioner,
36 F.2d 724 (2d Cir. 1929), aff'g 13 B.T.A. 960 (1928); Atlantic Greyhound Corp. v. United
States, 111 F. Supp. 953 (Ct. Cl. 1953); R.R. Hensler, Inc. v. Commissioner, 73 T.C. 168
(1979), acq. in result, 1980-2 C.B. 1; J. F. Wilcox & Sons v. Commissioner, 28 B.T.A. 878
(1933), nonacq., 1933-2 C.B. 27. Which deduction to take is not elective, despite the
implication in the Trinity Meadows opinion, quoted in the text.
7

In Louisville and Nashville Railroad Co. v. Commissioner, T.C. Memo. 1987-61, the judge
noted: "We do not intend to imply that someone who is entitled to a deduction under sec. 165
due to a casualty loss is precluded from deductions for ordinary and necessary business
expenses in connection with the particular assets subject to the casualty." This precautionary
caveat on a point not before the court does not affect our analysis.

POSTS-119766-06

6

The conclusion in Rev. Rul. 71-161 and this memorandum is consistent with PlainfieldUnion Water Co. v. Commissioner, 39 T.C. 333 (1962), nonacq. on other grounds,
1964-2 C.B. 8. In that influential opinion, allowing the cost of relining water pipes as a
§ 162 expense, the court observed that "any properly performed repair adds value as
compared with the situation existing immediately prior to that repair. The proper test is
whether the expenditure materially enhances the value, use, life expectancy, strength,
or capacity as compared with the status of the asset prior to the condition necessitating
the expenditure." 39 T.C. at 338. However, in Plainfield-Union the condition
necessitating the restoration operation was not a casualty event, no loss deduction had
already been taken to reflect the "condition necessitating the expenditure," and there
was thus no double benefit in allowing a business expense deduction.
Accordingly, our conclusion is supported by the holding of Rev. Rul. 71-161, which is a
correct interpretation of the relevant Code provisions and regulations, and is consistent
with the case law.
Additional observations.
First, it could be argued that technically there is no double deduction in this situation
because the capitalized costs that are reflected in basis and are, in effect, deducted as
a casualty loss are not the same as the repair costs. It is true that over the life of the
property, the total cost recovery under the taxpayer's approach would not exceed the
taxpayer's actual expenditures. The problem here, however, is with timing, principles of
capitalization, and the clear reflection of income. Generally, the cost of a business or
investment asset is matched to the income it produces by capitalizing the cost and
recovering that cost through depreciation, amortization, depletion, or disposition. A
casualty loss is an exception to this general treatment, reflecting the fact that an
unusual event has occurred which reduced the value of the property and should be
taken into account currently. But one casualty event should not be the occasion for two
current expense deductions. Rather, as in Rev. Rul. 71-161, a loss deduction should be
allowed, and the costs of restoring the property to its pre-casualty condition reflected in
a restored basis.
Second, our conclusion does not depend on whether the amount of the casualty loss is
determined by appraisal or the alternative cost-of-repairs method. It is the allowance of
two current deductions occasioned by the same loss event that is problematic. The
incongruity is perhaps more obvious when the cost-of-repairs method is used, and the
same repair or replacement costs are used to support both deductions, but the anomaly
is equally present if the amount of the loss deduction is determined by appraisal.
Finally, the same underlying principle—that costs of restoration after a casualty loss
should be capitalized—applies in situations in which the loss is partially or totally
compensated and the tax benefit related to the casualty is exclusion or deferral of the
compensation. Suppose, for example, an otherwise deductible $100x loss is fully
compensated by insurance, and the proceeds used to restore the damaged property,

POSTS-119766-06

7

placing the taxpayer in the same economic position as before the casualty. There is no
§ 165 deduction, because of the compensation. However, the $100x is not includible in
current gross income—instead, it is applied in reduction of the taxpayer's basis in the
property. See Rev. Rul. 71-161. As in Rev. Rul. 71-161, where there was partial
compensation, the restoration costs should be capitalized in this situation, offsetting the
$100x basis reduction with a matching $100x basis increase, and effectively restoring
the taxpayer to its tax position before the casualty. If the restoration costs were
deductible under § 162, the taxpayer would obtain the double benefit of avoiding or
deferring taxation on the insurance proceeds while deducting the restoration costs
made with those proceeds.
Please call Andrew Irving at (202) 622-5020 or me if you have any further questions.

CC:

Rebecca Wolfe
Deputy Area Counsel (IP) CC:LM:NR

